Exhibit 10.1

 

AVICI SYSTEMS INC.

 

Non-Qualified Stock Option Agreement

Under the 2000 Stock Option and Incentive Plan

 

Avici Systems Inc., a Delaware corporation (the “Company”), hereby grants as of
                     (“Grant Date”) to                      (the “Optionee”), an
option to purchase a maximum of                      (the “Option Shares”) of
its Common Stock, $.0001 par value (“Common Stock”), at the price of
$             per share, on the following terms and conditions:

 

1. Grant Under 2000 Stock Option and Incentive Plan. This option is granted
pursuant to and is governed by the Company’s 2000 Stock Option and Incentive
Plan, as amended from time to time (the “Plan”) and, unless the context
otherwise requires, terms used herein shall have the same meaning as in the
Plan. Determinations made in connection with this option pursuant to the Plan
shall be governed by the Plan, as it exists on this date. Any inconsistency
between this Agreement and the Plan shall be governed by the Plan.

 

2. Grant as Non-Qualified Option; Other Options. This option shall be treated
for federal income tax purposes as a Non-Qualified Option (rather than an
incentive stock option). This option is in addition to any other options
heretofore or hereafter granted to the Optionee by the Company, but a duplicate
original of this instrument shall not affect the grant of another option.

 

3. Vesting of Option if Business Relationship Continues. If the Optionee has
continued to serve the Company or any Related Corporation in the capacity of an
employee, officer, director or consultant (such service is described herein as
maintaining or being involved in a “Business Relationship” with the Company or
any Related Corporation) on the following dates, the Optionee may exercise this
option for the number of shares of Common Stock set opposite the applicable
date:

 

After the Grant Date, this option shall be exercisable for              shares
on the last day of each                      (or with respect to the final
installment such number of shares as shall remain unexercisable) such that it
shall be fully exercisable, subject to the terms and conditions of this
Agreement, on the date which is              years from the Grant Date.

 

[On or after [date], this option will be exercisable for [                ] of
the shares subject to the Option.] [May have multiple vesting dates and portions
of shares subject to vesting]

 

[If [goal] is achieved by [date], this option will be exercisable for
[                ] of the shares on or after the date of the Committee’s
determination that such shares shall become exercisable.] [May have multiple
goals and portions of shares subject to vesting]

 

[On or after [date] (the “Cliff Vesting Date”), this option will be exercisable
for any and all shares. Shares may become exercisable prior to the Cliff Vesting
Date as follows:

 

1



--------------------------------------------------------------------------------

  •   If [goal] is achieved by [date], then this option will be exercisable for
[                    ] of the shares on or after the date of the Committee’s
determination that such shares shall become exercisable.] [May have multiple
goals and portions of shares subject to vesting]

 

[Immediately prior to the consummation of an Acquisition (as defined in the
Plan), this option shall become exercisable as to                      of the
shares that remain unexercisable as of such date; and this option shall remain
the obligation of the Company or be assumed by the surviving or acquiring
entity.] [Further, if due to the consummation of an Acquisition, the Optionee is
terminated without Cause (as defined in Section 4(c)) or has a reduction in
responsibility, position or compensation, [or other criteria] then this option
shall immediately become exercisable as to                          of the
shares that remain unexercisable as of such date.]

 

The foregoing rights are cumulative and, while the Optionee continues to
maintain a Business Relationship with the Company or any Related Corporation,
may be exercised before the date which is ten years from the date this option is
granted. All of the foregoing rights are subject to Sections 4 and 5, as
appropriate, if the Optionee ceases to maintain a Business Relationship with the
Company and all Related Corporations or dies, becomes disabled or undergoes
dissolution while involved in a Business Relationship with the Company or any
Related Corporation. For the purposes of this Agreement, “Related Corporation”
shall mean any present or future subsidiary corporations of Avici Systems Inc.,
as defined in Section 424(f) of the Internal Revenue Code of 1986, as amended
(the “Code”), and any present or future parent corporation of Avici Systems
Inc., as defined in Section 424(e) of the Code.

 

4. Termination of Business Relationship.

 

(a) Termination Other than for Cause: If the Optionee’s Business Relationship
with the Company and all Related Corporations is terminated, other than by
reason of death, disability or dissolution as defined in Section 5 or
termination for Cause as defined in Section 4(c), no further installments of
this option shall become exercisable, and this option shall terminate after the
passage of thirty (30) days from the date the Business Relationship ceases, but
in no event later than the scheduled expiration date[; provided, that if such
Business Relationship is terminated other than for Cause following an
Acquisition, then this option may be exercised, to the extent otherwise
exercisable on the date the Business Relationship was terminated, at any time
within one year after such termination, but not later than the scheduled
expiration date.] In such a case, the Optionee’s only rights hereunder shall be
those which are properly exercised before the termination of this option.

 

(b) Termination for Cause: If the Optionee’s Business Relationship with the
Company and all Related Corporations is terminated for Cause (as defined in
Section 4(c)), this option shall terminate upon the Optionee’s receipt of
written notice of such termination and shall thereafter not be exercisable to
any extent whatsoever.

 

(c) Definition of Cause: “Cause” shall mean conduct involving one or more of the
following: [(i) the substantial and continuing failure of the Optionee, after
notice thereof, to render services to the Company or any Related Corporation in
accordance with the terms or

 

2



--------------------------------------------------------------------------------

requirements of the Optionee’s Business Relationship with the Company or any
Related Corporation; (ii) disloyalty, gross negligence, willful misconduct,
dishonesty or breach of fiduciary duty to the Company or any Related
Corporation; (iii) the commission of an act of embezzlement or fraud; (iv)
deliberate disregard of the rules or policies of the Company or any Related
Corporation which results in direct or indirect loss, damage or injury to the
Company or any Related Corporation; (v) the unauthorized disclosure of any trade
secret or confidential information of the Company or any Related Corporation; or
(vi) the commission of an act which constitutes unfair competition with the
Company or any Related Corporation or which induces any customer or supplier to
break a contract with the Company or any Related Corporation.]

 

5. Death; Disability; Dissolution.

 

(a) Death: If the Optionee is a natural person who dies while involved in a
Business Relationship with the Company or any Related Corporation, this option
may be exercised, to the extent otherwise exercisable on the date of his or her
death, by the Optionee’s estate, personal representative or beneficiary to whom
this option has been transferred pursuant to Section 9, at any time within one
year after the date of death, but not later than the scheduled expiration date.

 

(b) Disability: If the Optionee is a natural person whose Business Relationship
with the Company or any Related Corporation is terminated by reason of his or
her disability (as defined in the Plan), this option may be exercised, to the
extent otherwise exercisable on the date the Business Relationship was
terminated, at any time within one year after such termination, but not later
than the scheduled expiration date.

 

(c) Effect of Termination: At the expiration of such one year period provided in
paragraph (a) or (b) of this Section 5 or the scheduled expiration date,
whichever is the earlier, this option shall terminate and the only rights
hereunder shall be those as to which the option was properly exercised before
such termination.

 

(d) Dissolution: If the Optionee is a corporation, partnership, trust or other
entity that is dissolved, is liquidated, becomes insolvent or enters into a
merger or acquisition with respect to which the Optionee is not the surviving
entity, at a time when the Optionee is involved in a Business Relationship with
the Company or any Related Corporation, this option shall immediately terminate
as of the date of such event, and the only rights hereunder shall be those as to
which this option was properly exercised before such dissolution or other event.

 

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, to permit the Optionee to exercise completely
such final installment. Any fractional share with respect to which an
installment of this option cannot be exercised because of the limitation
contained in the preceding sentence shall remain subject to this option and
shall be available for later purchase by the Optionee in accordance with the
terms hereof.

 

3



--------------------------------------------------------------------------------

7. Payment of Price. The option price shall be paid in the following manner:

 

  (i) in cash or by check;

 

  (ii) by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the Option
Shares and an instruction to the broker or selling agent to pay that amount to
the Company; or

 

  (iii) by any combination of the foregoing.

 

8. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company, at the
principal executive office of the Company, or to such transfer agent as the
Company shall designate. Such notice shall state the election to exercise this
option and the number of Option Shares for which it is being exercised and shall
be signed by the person or persons so exercising this option. Such notice shall
be accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Optionee
and if the Optionee shall so request in the notice exercising this option, shall
be registered in the name of the Optionee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.

 

9. Option Not Transferable. This option is not transferable or assignable except
by will or by the laws of descent and distribution. During the Optionee’s
lifetime, only the Optionee can exercise this option.

 

10. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.

 

11. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company or
any Related Corporation to continue to maintain a Business Relationship with the
Optionee.

 

12. No Rights as Stockholder until Exercise. The Optionee shall have no rights
as a stockholder with respect to the Option Shares until such time as the
Optionee has exercised this option by delivering a notice of exercise and has
paid in full the purchase price for the number of shares for which this option
is to be so exercised in accordance with Section 8. Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to such date of exercise.

 

4



--------------------------------------------------------------------------------

13. Capital Changes and Business Successions. The Plan contains provisions
covering the treatment of options in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for adjustment with respect to stock
subject to options and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

 

14. Withholding Taxes. If the Company or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Optionee hereby agrees that the Company or any Related
Corporation may withhold from the Optionee’s wages or other remuneration the
appropriate amount of tax. At the discretion of the Company or Related
Corporation, the amount required to be withheld may be withheld in cash from
such wages or other remuneration or in kind from the Common Stock or other
property otherwise deliverable to the Optionee on exercise of this option. The
Optionee further agrees that, if the Company or any Related Corporation does not
withhold an amount from the Optionee’s wages or other remuneration sufficient to
satisfy the withholding obligation of the Company or Related Corporation, the
Optionee will make reimbursement on demand, in cash, for the amount
underwithheld.

 

15. Lock-up Agreement. The Employee agrees that in connection with an
underwritten public offering of Common Stock, upon the request of the Company or
the principal underwriter managing such public offering, this Option and the
Option Shares may not be sold, offered for sale or otherwise disposed of without
the prior written consent of the Company or such underwriter, as the case may
be, for at least      days after the effectiveness of the Registration Statement
filed in connection with such offering, or such longer period of time as the
Board of Directors may determine if all of the Company’s directors and officers
agree to be similarly bound.

 

16. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

17. Provision of Documentation to Employee. By signing this Agreement the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

18. Miscellaneous.

 

(a) Notices: All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.

 

(b) Entire Agreement; Modification: This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals,

 

5



--------------------------------------------------------------------------------

written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended or
rescinded only by a written agreement executed by both parties.

 

(c) Severability: The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(d) Successors and Assigns: This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 9 hereof.

 

(e) Governing Law: This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of the conflicts of laws thereof.

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this instrument to
be executed as of the date first above written.

 

 

 

--------------------------------------------------------------------------------

[                    ]

 

AVICI SYSTEMS INC.

101 Billerica Avenue

North Billerica, MA 01862

 

 

--------------------------------------------------------------------------------

       

Street Address

 

  By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        City         State         Zip Code        

 

6